Shaw C. J.
delivered the opinion of the Court. The Court are of opinion, that as to the land levied on by execu tion, and also as to the equity of redemption, the parties, by iheir attachments, took in moieties, without regard to the amount of their respective executions. The principle is this, that each by his attachment obtained a lien on the property in security of his debt, which would be valid for the whole, but for the attachment of the other. But the attachments being simultaneous, as between themselves, neither can claim priority. They hold not in shares or proportion, but per mie et per tout, and upon a division, neither can appropriate to himself more than a moiety.
This principle is to be applied, of course, with this qualification, that as the attachment constitutes a lien in security of a debt, if the moiety which either can hold is more than sufficient to satisfy his debt, the surplus will go to the other.
The mode in which the officers returned the levy on their executions, each being apparently returned satisfied to the amount of the appraised value, may cause some difficulty, and indeed the whole subject of simultaneous attachments, is full of difficulties. It would seem, that if the officer returned the whole appraised value of the land, on the smaller execution, it must be deemed satisfaction pro tanto ; but we are inclined to the opinion, that the officer might have returned, according to the truth of the case, that in consequence of a simultaneous attachment made by another creditor, the creditor in this execution, in legal effect, took a moiety only of the' estate levied on, and so, that the execution was satisfied to the amount of one half of the appraised value. But as the parties in this case have agreed upon the facts, without making any technical question as to the form of the return, their respective rights are to be settled upon the principle above stated.